In a naturalization proceeding, order granting petition of respondent and admitting him to become a citizen of the United States of America, reversed on the law and the facts, without costs, and the application denied. It was established that respondent entered into an adulterous relationship in 1941 which resulted in the procurement by his wife of a divorce in this State in 1943, and that his sworn statement in his petition of 1942 that he resided with his wife was untrue. The respondent, therefore, did not sustain the burden imposed upon him of showing his good moral character for the statutory period commencing five years prior to the filing of his petition. (Estrin v. United States, 80 F. 2d 105; United States v. Wexler, 8 F. 2d 880; United States v. Unger, 26 F. 2d 114.) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.